DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO415 (KO1020090035415, applicant’s provided translation will be referenced) in view of Aloise (US5666815) further in view of Vassieu (US20150252271).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO415 in view of Aloise in view of Vassieu further in view of Becker (US3246453).

    PNG
    media_image1.png
    499
    892
    media_image1.png
    Greyscale

	Figure 1: annotated figure 3 of KO415
Rejection in view of KO415, Aloise, and Vassieu
Claim 1: KO415 teaches a two-stage dryer system (see figure 3 of KO415) comprising:  	a cooling dehumidifier (secondary heat exchanger 80) configured to condense and remove moisture contained in compressed air by cooling the compressed air flowing in the cooling dehumidifier, and then discharge the compressed air (The air can be seen entering 82 and leaving at 84. Page 6 of the translation teaches that the air enters at about 90-130C and the feedwater of 32C enters at 86. This would mean that the compressed air is being cooled by the feed water.); and  	a deliquescent dehumidifier configured to bring the compressed air discharged from the cooling dehumidifier in contact with a deliquescent agent to remove the moisture contained in the compressed air through a process of deliquescence caused by the deliquescent agent, and then discharge the air with the moisture removed (Adhesion type drier tower 30 is considered to be this deliquescent dehumidifier. The air then exits through 98. If this is not the same, see the rejection in view of Vassieu below.).
KO415 does not explicitly teach the cooling dehumidifier includes: a freezer in which a refrigerant circulates through a refrigeration cycle; and 
KO415 teaches having a feedwater inlet 86 and outlet 88 that cools the compressed air. 
Aloise teaches column 1 lines 15-30 in that it is known for refrigerants are used in a closed loop cycle to remove heat. The refrigerant absorbs heat and undergoes phase change. The refrigerant is then sent to a second heat exchanger where the heat is removed. In this case the refrigerant of Aloise that undergoes a phase change reads upon the phase change material of the applicant, as it is being heat exchanged between the freezer (Second heat exchanger that is outside the building that removes heat, meaning this would be a colder state. The refrigerant in that heat exchanger can be any material that is colder as to draw the heat from the phase change material.) The phase change material (refrigerant of Aloise) 
It would have been obvious to one of ordinary skill in the art to use a closed loop refrigerant of Aloise in the second heat exchanger of KO415 as Aloise teaches that using a closed refrigerant loop is known in the art for removing heat from air and it would also allow for a more compact and less waste system.
If KO415 and Aloise does not teach a deliquescent dehumidifier configured to bring the compressed air discharged from the cooling dehumidifier in contact with a deliquescent agent to remove the moisture contained in the compressed air through a process of deliquescence caused by the deliquescent agent, and then discharge the air with the moisture removed, Vassieu teaches this limitation. 
Vassieu teaches a method and unit for dehydration of drying of gas with deliquescent desiccants. Vassieu teaches in [0002] that it is known in drying technology to use deliquescent desiccants. It would have been obvious to one of ordinary skill in the art at the time of invention to use Vassieu’s deliquescent desiccant as the drier of KO415 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce 
Claim 2: KO415 teaches the cooling dehumidifier further includes a gas-liquid separator configured to separate and discharge the condensed moisture by flowing the compressed air through the heat exchanger (Page 8 teaches refrigerated drier 5 is used to condense moisture to minimize the amount of moisture in the flowing state that is being passed into drier tower 30. Drier indicates that this is meant to remove moisture to some extent.).  
Claim 5: KO415 teaches a pre-heater configured to perform a third heat exchange between the compressed air flowing into the cooling dehumidifier and the compressed air discharged from the deliquescent dehumidifier (First heat exchanger 20 is seen to heat exchange the air flowing into cooling dehumidifier 80 with the air from the deliquescent dehumidifier 30 as seen by line 98), wherein  	the compressed air flowing into the cooling dehumidifier is cooled and flows into the cooling dehumidifier and the compressed air discharged from the deliquescent dehumidifier is heated and then discharged (Pages 5-6 teaches the air from the compressor is high temperature and the pipe 42 

Rejection in view of KO415, Aloise, Vassieu, and Becker
Claim 3: Vassieu teaches the deliquescent dehumidifier includes a dehumidifying tank (figures 1 and 2 of Vassieu),  	into a lower portion of which the compressed air discharged from the cooling dehumidifier flows (figure 2 solvent inlet is on the bottom), and  	an upper portion from which the compressed air is discharged upward (figure 2 dehydrated solvent), wherein  	an inside of the dehumidifying tank is divided into the upper portion and the lower portion (Upper portion has H1 and H2 while lower portion is the solvent inlet area), wherein  	a pressure distribution layer filled with a granular material having a predetermined size or larger and a dehumidifying layer filled with the deliquescent agent that is disposed over the pressure distribution layer (Figure 2 shows ceramic beads H1 and desiccant H2 on top of them. In this case the granular material of the pressure distribution layer is the ceramic 
KO415, Aloise, and Vassieu do not explicitly state an inside of the dehumidifying tank is divided into the upper portion and the lower portion by a perforated screen, a pressure distribution layer filled with a granular material having a predetermined size or larger and a dehumidifying layer filled with the deliquescent agent that is disposed over the pressure distribution layer are disposed over the perforated screen, and the compressed air flows from an under side of the perforated screen and is then discharged sequentially through the pressure distribution layer and the dehumidifying layer. Vassieu teaches a support grid for the drying bed with an inert bed and a bed with deliquescent agents on top in [0011].
Becker teaches an analogous device that dehydrates using deliquescent material (title is moisture removing dryer employing a bed of 
It would have been obvious to one of ordinary skill in the art to use a perforated screen of Becker in the deliquescent dehumidifier of KO415, Aloise, and Vassieu, as Becker teaches the benefit of being able to support the desiccant material as well as being able to more evenly distribute the incoming air into the bed of desiccant (column 2 lines 61 to column 3 lines 5).
Claim 4: Vassieu teaches the deliquescent agent includes at least one of calcium, kalium, and natrium ([0049] teaches that it uses deliquescent desiccants that have calcium choride.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/25/2022